Celebrezze, C.J.,
concurring in part and dissenting in part. I concur with paragraphs one, two and four of the syllabus, the first sentence of paragraph three of the syllabus, and the judgment in case No. 84-1755.
However, I dissent from the second sentence of paragraph three of the syllabus, which states, “The question of whether justifiable cause exists in a particular case is a factual determination for the probate court and will not be disturbed upon appeal unless such determination is unsupported by clear and convincing evidence.”
With this sentence, the majority vests a reviewing court with authority to assume the trial court’s role of weighing the evidence when matters of this nature are on appeal.
I also would dissent from the judgment reached in case No. 84-1345 as the result of applying this standard of review.
While I am in agreement in a large measure with the sentiments expressed by Justice Brown in his separate concurring opinion, I write separately to emphasize that with the second sentence of paragraph three of the syllabus, the majority has subversively, but expressly, adopted a new standard of review while paying lip-service to the principles underlying the old one.
The majority’s bold new holding in this regard departs from the well-established principle that a trial court’s determination on factual matters will not be reversed on appeal unless that determination is against the manifest weight of the evidence. Under this standard of review, we have consistently examined the record only to determine whether the evidence presented to the factfinder was such that reasonable minds could reach different conclusions on the facts in issue. If that was the case, we would not disturb the factfinder’s determination. We have consistently applied this standard of review regardless of the burden of proof required at trial. See State v. Thomas (1982), 70 Ohio St. 2d 79, 80 [24 O.O.3d 150]; S & M Constructors v. Columbus (1982), 70 Ohio St. 2d 69, 73 [24 O.O.3d 145]; State v. Black (1978), 54 Ohio St. 2d 304, 308 [8 O.O.3d 296]; State v. Swiger (1966), 5 Ohio St. 2d 151, paragraph two of the syllabus; Cross v. Ledford (1954), 161 Ohio St. 469, 479 [53 O.O. 361]; In re Adoption of Lewis (1966), 8 Ohio St. 2d 25 [37 O.O.2d 376], paragraph two of the syllabus (standard applied in In re Adoption of McDermitt [1980], 63 Ohio St. 2d 301, 306 [17 O.O.3d 195]).
If this standard of review had been applied in case No. 84-1345, the appropriate inquiry would have been, “Was there sufficient evidence presented to the probate judge upon which he could conclude that petitioner had established lack of justifiable cause by clear and convincing evidence?” The record in this case is replete with evidence to support the probate judge’s finding, and had the majority applied the traditional standard of review that finding would not have been disturbed. However, the majority abandoned this standard of review and assumed the trial court’s role of weighing the evidence.
*372What is most disconcerting as well as incongruous is that the majority purports to recognize that “[t]he probate court is in the best position to observe the demeanor of the parties, to assess their credibility, and to determine the accuracy of their testimony.”
Unfortunately, with the next stroke of the pen, the majority eliminates the standard of review which preserves this function. Due deference to the factfinder’s unique position in assessing the evidence can only be achieved if reviewing courts do not usurp the trial court’s role in determining factual matters. Apparently, the majority is only willing to afford that deference when it agrees with the trial court’s result.